 In the Matter of WISCONSIN GAS & ELECTRIC COMPANYandPUBLICSERVICE EMPLOYEES LOCAL INDUSTRIAL UNION, C. I. O.Case No. 13-R--364.Decided July 14, 19441Shaw, Muskat and Paulsen,by Mr. F. H. Prosser,of Milwaukee,Wis., for the Company..Messrs. F. J. Micl4elandWalterDebussy,of Milwaukee,Wis., andMr. TheodoreR. Reitz,of Racine,Wis., for the CIO.Mr. Arthel AShelton,of Chicago,Ill., for District 50.Messrs. Alfred H. HandrichandB. M. Feinberg,of Milwaukee, Wis.,for the Association.Padway cfi Goldberg,by Mr.A. G. Goldberg,ofMilwaukee, Wis.,for the IBEW.Miss Frances Lopinsky,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Public Service Employees Local Indus-trialUnion, C. I. 0., herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Wisconsin Gas & Electric Company, Racine, Wisconsin,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Gustaf B.Erickson, Trial Examiner.Said hearing was held at Racine, Wiscon-sin, on May 4, 1944.The Company, the CIO, District 50, United MineWorkers of America, herein called District 50, United Association ofOffice, Sales and Technical Employees, herein called the Association,and International Brotherhood of Electrical Workers, Local Union No.4948 (A. F. of L.), herein called the IBEW, appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Company moved that the petition be dismissed on the57 N. L. R. B., No. 53.285 286DECISIONSOF NATIONAL LABORRELATIONS BOARDground that by order of a Wisconsin state court, the CIO and thepresident of the CIO are incapable of lawfully representing the em-ployees of the Company,' and, therefore, if the CIO is certified by theBoard, the Company cannot negotiate with that union without commit-ting an unlawful act.The motion is hereby denied.Whatever effectthe court order may have had upon the CIO has been cured by a timelimitation therein.Whatever liability it may have imposed uponReitz cannot affect the right of the employees to select a representativeof their choice to bargain for them .2The order placed on the Com-pany only the duty to inform its employees of the contents thereof. Itdid not inhibit the Company in any way.The fear expressed by theCompany is, therefore, unfounded.The Association and District 50 moved that the petition be dis-missed on the ground that the unit requested is inappropriate forbargaining.For reasons hereinafter stated, the motion is in partgranted and is part denied. The Trial Examiner's rulings made at thehearing are free ' from prejudicial error and are hereby affirmed.All.parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWisconsin Gas & Electric Company is a subsidiary of WisconsinElectric Power Company of Milwaukee, Wisconsin. Its principaloffices are in Racine, Wisconsin.The Company is engaged in themanufacture and distribution of gas and electricity in about sevencounties in the southern part of Wisconsin. In this area it has inexcess of 100,000 customers, a large number of which are companiesengaged in vital defense work. It annually purchases approximately$400,000 worth of coal for the production of gas, which is shippedto Racine from West Virginia. It also purchases a substantial amountof appliances and equipment which are shipped to Racine from pointsoutside the State of Wisconsin.We find that the business of theCompany affects commerce within the meaning of the National LaborRelations Act.1A court Orderdated January14, 1944,suspended Public Service Employees Union, hereincalledthe,PSEU,from acting as bargaining representative for the employees of the Com-pany for a period not to exceed 6 months,and suspended Theodore R. Reitz, presidentof the PSEUfrom acting,in any capacity,as a representative of the employees of theCompany fora period of 1 year. Reitz is now presidentof the CIOLocal and theCompany contendsthat the CIOis a successor to the PSEU and that the suspension appliesto it.3SeeMatter of Eppinger & Russell,56 N. L. It. B. 1259. WISCONSIN GAS & ELECTRIC COMPANYII.THE ORGANIZATIONS INVOLVED287Public Service Employees Local Industrial Union, affiliated withthe Congress of Industrial Organizations; District 50, United MineWorkers of America; United Association of Office, Sales and Tech-nicalEmployees; and International Brotherhood of Electrical Work-ers, affiliated with the American Federation of Labor, are all labororganizations admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn January 1944, the CIO requested recognition as exclusive bar-gaining representative of certain of the Company's employees.TheCompany refused to recognize the CIO, for the asserted reason that itwas under contractual obligation to Public Service Employees Union,herein called the PSEU.Although the PSEU at one time representedthe employees whom the CIO noly seeks to represent, the contractbetween the Company and the PSEU terminated in November 1943and negotiations for a new contract between these parties ceased inJanuary 1944.The PSEU is now in process of dissolution.Noexisting contract is, therefore, a bar to a present determination ofrepresentatives.A statement of a Board agent introduced into evidence at the hear-ing, supplemented by a statement of the Trial Examiner made at thehearing, indicates that each of the participating unions herein repre-sents a substantial number of employees in the unit, or voting group,which it contends is appropriate.3We find that a question affecting commerce had arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company operates in four divisions : Racine, Kenosha, Northernand Western.With one exception, all collective bargaining has beenRThe CIO submitted to the Field Examiner 171 application-for-membership cards, allof which bore names of persons listed on the Company's pay roll for April 17, 1944,which contained the names of 270 persons in the unit requested by the CIO.The Association submitted to the Trial Examiner 29 application-for-membership cards28 of which bore names of persons listed on the Company's pay roll for June 15, 1944,which contained the names of approximately 240 persons in the unit requested by theAssociation.The IBEW submitted 14 application-for-membership cards to the Field Examiner andan additional 0 cards to the Trial Examiner, all of which bore names of persons listedon the Company's pay rolls of April 17 and June 15, 1944, which contained the names of28 persons in the unit requested by the IBEW.District 50 submitted to the Field Examiner 29 application-for-membership cards, allof which bore names of persons listed on the Company's pay roll for April 17, 1944, whichcontained the names of 36 persons in the voting group requested by District 50. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarried on between the Company and labor organizations on the basisof system-wide, occupational units.For purposes of bargaining, theCompany's employees have been placed in three occupational cate-gories : electrical workers, gas utility employees, and clerical, tech-nical and sales employees.The PSEU came into existence in 1934as representative of the clerical, technical and sales employees.TheIBEW organized the electrical workers in 1935, and a predecessor ofDistrict 50 organized the gas utility employees in 1936.The IBEWpresently has a contract covering all electrical workers of the Com-pany on a system-wide basis.District 50 presently has a contractcovering all gas utility employees of -the Company except those em-ployed in the Western Division,4 and claims to represent the gas utilityemployees in, the Western Division as well.No party expressly ques-tions the appropriateness of the three separate units so established.The PSEU's expired contract covered all clerical, technical and salesemployees.The PSEU was also i4iformally recognized by the Com-pany as the bargaining representative of the gas workers and steamplant operators in the Western Division.The Association would rep-resent only employees covered by the PSEU's contract, namely, cler-ical, technical and sales employees.All parties are in agreement, andwe find, that the clerical, technical and sales employees of the Com-pany constitute an appropriate unit for bargaining.The Companyand the CIO would extend this unit to include the gas utility employeesin the Western Division.'The other parties contend that the inclu-sion of production and maintenance employees in the proposed "white-collar" unit would be inappropriate. In accordance with our usualpractice, we so find.6Although the CIO may, in the light of the above finding, wish torepresent the gas utility employees in the Western Divisionin a sep-arate unit,we shall not at this time directan electionamong them.The history of bargaining on behalf of the employees of the Companyhas been on a system-wide basis varied only in the gas utility em-ployees' unit.We have repeatedly held that a system-wide unit ofa public utility is appropriate whenever there is a labor organiza-tion in a position to represent employees throughout the system.z4 Both of the above-mentioned contracts will expire December 1944.cThe Company is in agreement with the CIO as to the appropriate unit but it wouldamend the CIO's description thereof for the purpose of reconciling it with the units repre-sented by other labor organizations with which it bargains.The unit requested by theCIO is phrased in terms of "all" meter readers, storeroom employees, station operatorsand telephone operators.Gas meter readers and storeroom employees who handle gasequipment and appliances are covered by District 50's contract; station operators In theRacine and Kenosha Divisions and night telephone operators are covered by the IBEW'scontract.6 SeeMatterof BostonEdison Company,51N. L. R. B. 118,Matter of IndianapolisPower and Light Company,51 N. L. R. B. 670, andMatter of Sierra Pacific Power Company,56 N. L. R. B. 458.SeeMatterof Pennsylvania Electric Company,56 N. L.R. B. 625, and cases citedtherein. WISCONSIN GAS & ELECTRIC COMPANY289District 50 is now apparently in a position to complete the patternof system-wide representation, and upon the expiration of District50's contractin lessthan 6 months, there will be no obstacle to an in-vestigation of representatives for all the gas utility employees on asystem-wide basis.A division-wide unit for the representation of gasutility employees of the Western Division is, therefore, inappropriate.Since no party presently requests an election in the appropriate unit,we shall dismiss the petition insofar as it concerns the gas utilityemployees in the Western Division.There are certain categories of employees who the CIO, the Associa-tion, and the Company contend should be included in the appropriateunit but whom the IBEW would represent in a separate unit. Theseare storeroom employees handling electrical equipment and appliances,junior engineers, telephone operators, and electric meter readers.,,Allof these employees were represented by the PSEU and covered by itscontracts.Storeroom employees keep recordsofmaterials on handand materials disbursed as well asassist intaking and keeping in-ventories.The work of meter readers consists mainly of reading andcopying figures on meters and making certain calculations.Althoughjunior engineers perform some work with a transit in the field takingmeasurements and distances,most of their work is done on a plottingboard in the offices of the Company. The day telephone operatorsmerely routecalls.9The fact that the duties of these employees areincidentally connected with some phase of electricity does not alterthe fact that they are in nature predominantly clerical or technical.We shall deny the IBEW's requestfor a separateunit composedof storeroom employees handling electrical equipment,junior 'en-gineers, telephone operators, and electric meter readers, and shall in-clude those employees in the unit hereinafter found appropriate.The CIO, the Association, and the Company would include in theunit composed of clerical, technical and sales employees, and the IBEWwould exclude therefrom, the station operators in the Western Divi-sion.10The duties of these employees are similar to those of stationoperators in theRacine andKenosha Divisions who are representedby the IBEW. These employees work under the supervision of loaddispatchers who are within the IBEW unit, and are in constant con-tact with electrical workers.Although they have been included in theunit represented by PSEU, we shall exclude all station operatorsfrom the unit hereinabove found appropriate."8Since storeroom employees who handle gas equipment and appliances, night telephoneoperators and gas meter readers are presently covered by existent contracts, we shall notconsider them herein. See footnote 5.Night telephone operators work in the capacity of dispatchers.There appear to be no station operators in the Northern Division.This exclusion shall not apply to the station operator at Ft. Atkinson who spends" 95percent of his time performing the duties of a storeroom employee.601245-45-vol. 5 i-20 290DECISIONS OF NATIONAL LABORRELATIONS BOARDSteam plant operators are another category of employees presentlyunrepresented.The CIO would include them in their requested unit.The IBEW contends that they are electrical workers; District 50contends that they are gas utility employees.These employees takereadings of the electric switchboard, take care of telephone troublecalls covering both gas and electricity on Sundays, holidays, anddaily from 5 p. m. to 8 a. m., take care of gas pressures and distribu-tion mains, take care of steam pressures, fire the boilers and do neces-sary repair work on steam and gas equipment. It is evident that theyare not clerical employees and we shall, therefore, exclude them fromthe appropriate unit.Their interests lie with the electrical or withthe gas utility employees. Since no election is presently being directedwith reference to these two groups of employees, it is unnecessarythat we determine at this time in which of these two units they mightmost effectively be represented.The Association and the Company would further exclude from theunit, stenographers who act as private secretaries to the heads of thefour divisions.The CIO contends that no such category exists. Be-fore its office employees were organized, the Company employed pri-vate secretaries.In 1936 the Wisconsin Employment Relations Board,in a decision rendered in a representation proceeding, refused to ex-clude them from the bargaining unit.The Company then reclassi-fied secretaries as stenographers and ceased giving them any confi-dential dictation.Since, in our opinion, the Company is entitled tohave a reasonable number of stenographers to whom dictation con-cerning labor relations may be given without fear that the informa-tion may be prematurely transmitted to a union, we shall provide forthe exclusion of confidential employees to act in this capacity.The parties agree to the exclusion of supervisory, administrative,and executive employees from the clerical unit.The Company con-tends that employees in charge of developing accounting proceduresand the inventory control man aid in shaping the policy of the Com-pany and that they come within the excluded categories. The Associa-tion, protests the exclusion of these employees 12 from the unit.TheCIO protests only the exclusion of the inventory control man. Theinventory control man takes physical inventory of all materials inall divisions with the exception of fuel and residual stock, tracesshortages disclosed by the physical count to determine cost and per-sons responsible, prepares written reports of serious shortages dis-closed and makes recommendations for the prevention of such short-ages.The other persons in dispute develop accounting procedures,follow the procedures to see that their purpose has been carried outin detail, design or lay out improved procedures involving both cus-12A, Hughes, S. Hughes, and Verheileg. WISCONSIN GAS & ELECTRIC COMPANY291tomers' accounting and general accounting.We agree with the Com-pany that these employees are executives and we shall exclude themas such.We find that all clerical, sales and technical employees of the Company, including all employees of the accounting, sales, promotional,addressograph, collection and engineering departments, day telephoneoperators, janitors and janitresses and customer contact clerks in theCompany's offices, junior engineers, and all meter readers, bill de-liverers, storeroom employees and night loaders,73 except those meterreaders, bill deliverers, storeroom employees and night loaders pres-ently represented by District 50, but excluding confidential and execu-tive employees, research engineers, and all supervisory employees withauthority to hire, promote, discharge, discipline or otherwise effectchanges in the status of employees or effectively recommend suchaction constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Wisconsin Gas &Electric Company, Racine, Wisconsin an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tempo-13Night Loaders are storeroom employees on duty at night. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDrarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether they desire to be represented by PublicService Employees Local Industrial Union, C. I. 0., or by UnitedAssociation of Office, Sales and Technical Employees, for the purposesof collective bargaining, or by neither.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives filed by Public Service Employees LocalIndustrial Union, C. I. O., insofar and insofar only as its concerns gasutility employees of the Western Division of Wisconsin Gas and Elec-tric Company, be, and it hereby is, dismissed. '